t c memo united_states tax_court george kukes and margaret kukes petitioners v commissioner of internal revenue respondent docket no filed date george kukes pro_se michelle d korbas for respondent memorandum findings_of_fact and opinion parr judge respondent determined deficiencies in an addition to and penalties on income taxes of petitioners as follows margaret kukes did not appear for trial addition_to_tax and penalties year deficiency sec_6651 sec_6662 dollar_figure -0- dollar_figure big_number dollar_figure big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioners are entitled to deduct a net_operating_loss nol consisting of estimated potential wages lost when george kukes petitioner was terminated by his employer in we hold they are not whether petitioner was in a trade_or_business concerning his music activities in we hold he was not whether petitioners are subject_to an addition_to_tax for delinquent filing of their income_tax return we hold that they are whether petitioners are subject_to a negligence_penalty for and we hold they are petitioners have conceded the remaining issues raised in the notice_of_deficiency findings_of_fact some of the facts have been stipulated and are so found when they filed their petition in this case petitioners resided in roseville california net_operating_loss petitioner filed a wrongful termination suit against a former employer in claiming lost wages and benefits of dollar_figure based upon his attorney's calculations the lawsuit was settled for dollar_figure which petitioners correctly reported as taxable_income in the year received in petitioners began deducting as an nol the difference between dollar_figure and dollar_figure petitioners have never included in taxable_income nor been subject_to tax on the amounts which they are deducting as an nol dollar_figure in and dollar_figure in trade_or_business during the late 1970's petitioner formed the presto co a sole_proprietorship which involved various musical activities petitioners reported gross_receipts on their schedules c for tax years through consisting of income from teaching piano lessons piano sales and piano tuning and repair in petitioners' schedule c showed gross_receipts of dollar_figure from piano lessons petitioner ceased teaching piano lessons in that year petitioners reported no gross_receipts from music activities on their schedules c for and tax years gross_receipts shown on petitioners' schedule c for in the amount of dollar_figure consisted of income from consulting work related to a safety program unrelated to the music business at some indeterminate point petitioner conceived of a unique keyboard instruction system which he called presto presto is a system of teaching keyboard techniques revolving around flexible lesson plans petitioner thought that his system could be marketed in the form of a video software written material or another interactive form he hoped it could be sold to school systems however petitioner did not actually produce any marketable video software or written material but instead continued to consider and investigate various possibilities petitioners have never received any gross_income from the sale of any product associated with presto petitioners reported losses on their schedule c related to presto for at least consecutive years through claiming expenses during those years of more than dollar_figure during and up to and including the time of trial petitioner was still in the process of developing presto in petitioners maintained no separate bank account had no customers and kept no books for the presto activity petitioners stipulated during the tax_year there was no need for petitioners to maintain a separate bank account for the presto activity because it was not an income respondent made no adjustments in the notice_of_deficiency regarding petitioners’ schedule c for we therefore make no findings concerning it generating business they also stipulated that during the tax_year presto was not an operational 'going-concern' in petitioner's form_w-2 wages were dollar_figure from full- time employment as an engineer the most significant expense claimed on petitioners' schedule c is for depreciation of petitioners' entire residence in santa maria california in the amount of dollar_figure in december of petitioners moved from santa maria to merced california where they rented an apartment closer to petitioner's place of employment during petitioners were attempting to sell their santa maria residence mrs kukes periodically stayed in santa maria to maintain the yard and residence most of petitioners’ furniture and personal belongings remained at the santa maria property including petitioner’s piano organ computer and presto work product the cost of the santa maria home in was approximately dollar_figure petitioners treated the santa maria residence as their principal_residence for purposes of rolling over the gain on the sale of the home in in addition to depreciation on their schedule c petitioners deducted dollar_figure for home insurance dollar_figure for mortgage interest dollar_figure for property taxes and dollar_figure for utilities related to their santa maria residence addition_to_tax and penalties petitioners concede they filed their income_tax return late the stipulated copy of the return shows it was received by the internal_revenue_service center in fresno california on date from through petitioners prepared their own tax returns when they began using a paid preparer in they discontinued deducting the nol they also discontinued filing a schedule c with their income_tax return although petitioner called the internal_revenue_service irs to ask about the mechanics of calculating the nol he did not tell anyone at the irs that the nol he was planning to deduct involved lost anticipatory wages opinion determinations made by the commissioner in the notice_of_deficiency are generally presumed correct the burden_of_proof is on the taxpayers to show those determinations are wrong rule a 290_us_111 net_operating_loss deductions are a matter of legislative grace new colonial ice co v helvering 290_us_435 it is well established in case law that no deduction is allowed under sec_165 or any other code section for loss of potential income see eg 313_us_28 since unrealized rent is not includable in taxpayer's gross_income taxpayer has no grounds for deduction stephens v commissioner tcmemo_1980_131 no deduction allowed for wages that could have been earned had an individual's employment not been terminated johnson v commissioner tcmemo_1978_395 no deduction allowed for mere expectation thus petitioner is not entitled to deduct the anticipated wages lost because of his termination trade_or_business sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business respondent contends that petitioner was not in a trade_or_business with regard to presto because he did not have an actual and honest objective of making a profit or even if petitioner had the requisite profit objective he was not engaged in an active trade_or_business in but was only at most in the startup phase of a trade_or_business respondent further contends that even if petitioner was in an active trade_or_business sec_280a limits depreciation of a dwelling_unit used by the taxpayer during the year as a residence to the gross_income derived from such use for the tax_year less certain allocable deductions thus since petitioners have no gross_income they are allowed no deduction for depreciation sec_195 provides in relevant part that except as otherwise provided in this section no deduction shall be allowed for start-up_expenditures it is clear from the record that in see 78_tc_642 affd without opinion 702_f2d_1205 d c cir and up until the time of trial petitioner had not yet developed a product for sale had not advertised such a product had no bank account books_or_records and had never received any income from presto and that presto has never been a going concern petitioner simply had a concept that had not yet taken a concrete marketable form we therefore need not delve into petitioner's state of mind regarding profit objective because it is clear that at most petitioner was merely in the startup phase of a potential business courts have consistently denied deductions for startup or preopening expenses_incurred by taxpayers prior to beginning business operations courts have articulated two rationales for concluding that such expenses are not deductible under sec_162 that the taxpayer was not carrying_on_a_trade_or_business 998_f2d_1514 9th cir affg in part and revg in part tcmemo_1990_380 779_f2d_424 8th cir 345_f2d_901 4th cir vacated and remanded per curiam on other grounds 382_us_68 or that preopening expenses were not ordinary but capital in nature 633_f2d_512 7th cir affg 72_tc_521 93_tc_684 however if however we were to consider respondent’s other arguments we would find them well taken because petitioner’s own statements with regard to his activities make it clear that his expenditures were incurred in organizing developing or starting up a business we need not choose one rationale over the other petitioner’s expenditures would be nondeductible under either analysis we therefore agree with respondent that the loss shown on petitioners' schedule c for must be disallowed addition_to_tax and penalties sec_6651 provides that in case of failure_to_file a timely return including extensions unless it is shown that such failure is due to reasonable_cause and not due to willful neglect there shall be added to the amount_required_to_be_shown_as_tax on such return percent of the amount of such tax if the failure is for not more than month petitioners did not request an extension their income_tax return was due_date but was filed on date thus petitioners are petitioner has characterized his presto activities as research_and_development apparently in an attempt to bring them under sec_174 even if we were to find that his activities came within that rubric which we do not petitioner is not helped he has not demonstrated a realistic prospect of subsequently entering a business in connection with the fruits of the research ie by manifesting both the objective intent to enter such a business and the capability of doing so 998_f2d_1514 9th cir affg in part and revg in part tcmemo_1990_380 see also pino v commissioner tcmemo_1987_28 respondent allowed the mortgage interest and real_estate_taxes on petitioners’ residence plus state taxes and contributions as schedule a deductions in the notice_of_deficiency liable for the addition unless they can show that the delay was due to reasonable_cause petitioners’ only explanation is that they expected to receive a refund and thus thought there would be no penalty the expectation of receiving a refund is not reasonable_cause to fail to do what the law requires and the law does not provide for any such exception petitioners are liable for the addition_to_tax under sec_6651 respondent also determined a penalty for negligence for each of the years in issue sec_6662 applies a penalty of percent of the portion of any underpayment which is attributable to negligence or disregard of rules or regulations sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the income_tax laws and the term disregard includes any careless reckless or intentional disregard petitioner did not seek advice from either the respondent or any_tax professional about the propriety of deducting his lost anticipatory wages as an nol an issue that is well settled neither did he seek advice about treating his personal_residence as a schedule c expense for a business that was at most in the startup phase we believe a reasonable person would have sought advice before taking the positions taken by petitioners on their return petitioners have the burden_of_proof on this issue inasmuch as petitioners conceded the remaining adjustments raised in the notice_of_deficiency we find that they were negligent as to the entire amount of the underpayment in light of the foregoing decision will be entered for respondent
